99 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Grace V. STARR, formerly Grace V. Hensel, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70508.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 10, 1996.Decided Oct. 15, 1996.

Before:  WOOD*, SCHROEDER, and HALL, Circuit Judges.


1
MEMORANDUM**


2
We AFFIRM the United States Tax Court for the reasons stated in its Memorandum Decision 1995-190 filed April 27, 1995.



*
 Hon.  Harlington Wood, Jr., Senior United States Circuit Judge for the Seventh Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3